Name: Council Decision (CFSP) 2018/1943 of 10 December 2018 amending Decision (CFSP) 2017/2303 in support of the continued implementation of UN Security Council Resolution 2118 (2013) and OPCW Executive Council decision EC-M-33/DEC.1 on the destruction of Syrian chemical weapons, in the framework of the implementation of the EU Strategy against proliferation of weapons of mass destruction
 Type: Decision
 Subject Matter: defence;  United Nations;  international security;  world organisations;  Asia and Oceania;  cooperation policy;  European construction
 Date Published: 2018-12-11

 11.12.2018 EN Official Journal of the European Union L 314/58 COUNCIL DECISION (CFSP) 2018/1943 of 10 December 2018 amending Decision (CFSP) 2017/2303 in support of the continued implementation of UN Security Council Resolution 2118 (2013) and OPCW Executive Council decision EC-M-33/DEC.1 on the destruction of Syrian chemical weapons, in the framework of the implementation of the EU Strategy against proliferation of weapons of mass destruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 December 2017, the Council adopted Decision (CFSP) 2017/2303 (1). (2) Decision (CFSP) 2017/2303 provides for a 12-month implementation period for the activities referred to in Article 1(2) thereof from the date of the conclusion of the financing agreement referred to in Article 3(3) thereof. (3) On 3 October 2018, the Organisation for the Prohibition of Chemical Weapons (the OPCW), which is responsible for the technical implementation of the project, requested the authorisation of the Union to extend the implementation period of Decision (CFSP) 2017/2303 by 12 months. That extension would allow the OPCW to continue the implementation of the activities as supplemented by the Decision Addressing the Threat from Chemical Weapons Use (C-SS-4/DEC.3) of the Conference of the States Parties to the Convention on the Prohibition of the Development, Production, Stockpiling and Use of Chemical Weapons and on their Destruction and to reach the planned objectives of those activities, including enhancing the capacity of the OPCW to address the threat of the use of chemical weapons. (4) The requested amendment of Decision (CFSP) 2017/2303 concerns Article 5(2) thereof, and section 8 of the Annex to that Decision where the descriptions have to be modified. (5) The continuation of the activities referred to in Article 1(2) of Decision (CFSP) 2017/2303, as specifically mentioned in the request made by the OPCW on 3 October 2018, could be performed without any resource implication. (6) Decision (CFSP) 2017/2303 should, therefore, be amended to enable the continued implementation of the activities contained therein, by extending its duration accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision (CFSP) 2017/2303 is hereby amended as follows: (1) Article 5(2) is replaced by the following: 2. This Decision shall expire 24 months after the date of the conclusion of the financing agreement between the Commission and the OPCW referred to in Article 3(3), or it shall expire six months after its entry into force if that financing agreement has not been concluded by that time.. (2) The text of Section 8 of the Annex is replaced by the following: Estimated duration The duration of the project is envisaged to be 24 months.. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 10 December 2018. For the Council The President F. MOGHERINI (1) Council Decision (CFSP) 2017/2303 of 12 December 2017 in support of the continued implementation of UN Security Council Resolution 2118 (2013) and OPCW Executive Council decision EC-M-33/DEC.1 on the destruction of Syrian chemical weapons, in the framework of the implementation of the EU Strategy against proliferation of weapons of mass destruction (OJ L 329, 13.12.2017, p. 55).